Case 0:20-cv-61000-RS Document 16 Entered on FLSD Docket 07/24/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-61000-CIV-SMITH


 MARITZA HALES, an individual, on behalf
 of herself and all others similarly situated,

                 Plaintiff,
 vs.

 CONCORD SERVICING CORPORATION,

             Defendant.
 _______________________________/

                                ORDER OF FINAL DISMISSAL

        This matter is before the Court on the parties’ Joint Notice of Voluntary Dismissal with

 Prejudice [DE 15], dismissing this action. Upon consideration, it is

        ORDERED that:

        1.      This action is DISMISSED with prejudice as to the claims of Maritza Hales and

 DISMISSED without prejudice as to the claims of any putative class members.

        2.      All pending motions not otherwise ruled upon are DENIED as moot.

        3.      This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of July, 2020.



                                                 ________________________________
                                                 RODNEY SMITH
                                                 UNITED STATES DISTRICT JUDGE
 cc:    All counsel of record
